DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 6/1/2021.  Claims 1, 3, 21, and 31 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 21, 23-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0068259 A1) (hereinafter referred to as Park) in view of Ernst et al. hereinafter referred to Ernst), Zhu et al. (US 2019/0096810 A1) (hereinafter referred to as Zhu), and Im et al. (US 2016/0233232 A1) (hereinafter after referred to as Im).
Regarding claim 1, Park teaches a method of forming a semiconductor device (the method of forming the 3D memory device in Figs. 2-11 of Park, with details of vertical channel structure in Fig. 49 of Park), comprising: 
forming an etch mask (photoresist layers such as 281, 282 in Fig. 7 are used to etch the pair of layers 116 to 111), on a stack of alternating dielectric layers (121 to 126, as labeled in Fig. 3) and conductor layers (131 to 136, as labeled in Fig. 3), and over a gate structure (as described in [0115] and Figs. 2 & 49, the word lines 132-136 function as gate electrodes to the vertical channel structures 210 in the memory region.  As shown in Figs. 7-11, these vertical channel structures 210 are protected by the photoresist layers 281, 282…) embedded in the stack, leaving portions of the stack exposed on opposing sides of the etch mask (as shown in Fig. 7, 9, each of the photoresist layers protects the portions of the pairs underneath it, leaving the remaining portions exposed to the etching action.  As suggested in Fig. 2 of Park, the remaining portions are in the pad regions PR1, which are on opposing sides of the memory region MR); 
etching away the exposed portions of the dielectric layer and the conductor layer to form a wordline (as shown in Figs. 7, 9, 11 and [0066] of Park, the etched conductive layers 132-136 in the pairs 112-116 are word lines); 
as shown in Figs. 7-11, the pairs 116-111 are sequentially etched, with each pair a photoresist layer 281, 282, 283… are formed as etch mask), to form respective wordlines at each iteration; and 
forming respective electrical contacts (the set of contact plugs CT and the electrical contacts between the bitline BL and vertical channel structures 210 in Fig. 2 of Park, as described in [0074] of Park) to a conductor layer (pad region of each word line, as described in [0069] of Park) of each wordline and to the channel core.
But Park is silent as in teaching that the step of etching away the exposed portions of the dielectric layer and the conductor layer using separate respective anisotropic etches, the step of repeating said forming and etching includes adding additional etch mask material at each iteration to the etch mask from the previous iteration, wherein the electrical contact to the channel core directly contacts an entire top surface of the channel core.
Ernst teaches a method of forming a memory structure (Figs. 7A-7I of Ernst) by sequentially etching a stack of pairs of alternating layers (see Fig. 7A, even number layers 2042-2048 are made of a first material, while odd number layers 2041-2047 are made of a second material, as described in [0131]-[0132] of Ernst).  The sequence of etching steps includes: forming an etch mask (209 in Fig. 7B) on the stack, leaving a portion of the stack exposed (see Fig. 7B); etching away the exposed portions of the top pair of layers (as shown in Fig. 7C); repeating said forming and etching, adding additional etch mask material (245a in Fig. 7D-7E, 247b in Fig. 7G) at each iteration to the etch mask from the previous step (as shown in Figs. 7D-7G, each pair of layers is etched by adding more mask material to the previous mask).
compared to Park’s method, where each mask is removed and a new mask is formed).  
But Park in view of Ernst is silent as in teaching that the step of etching away the exposed portions of the dielectric layer and the conductor layer using separate respective anisotropic etches, wherein the electrical contact to the channel core directly contacts an entire top surface of the channel core.
Zhu teaches a method of forming a staircase pattern in a memory structure (Fig. 1 of Zhu).  The method includes: providing a stack of pairs (102 in Fig. 1 of Zhu) of alternating layers (104 and 106); forming each staircase step (102S) by etching one of the pairs of alternating layers (as described in [0042] of Zhu), wherein each of the alternating layers is removed selectively by an anisotropic etching method ([0045], [0050]-[0051] of Zhu). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have etched the alternating layers in the pairs of Park-Ernst selectively.  Selective etching allows a higher level of control in the etching process, and yields better etch profiles in the steps.
As incorporated, the step of etching away the exposed portions of the dielectric layer and the conductor layer using separate respective anisotropic etches.  The etchant gas can be selected appropriately for the etched materials, as discussed in [0051] of Zhu.
[0074] of Park does not specifically describe how the vertical channel structures contact the bitlines BLs).
Im teaches a memory device (see Fig. 6 of Im).  The vertical channel structure (VCS in Fig. 6) makes contact to the bitlines (BL) using electrical contacts (PAD2), wherein the electrical contact to the channel core directly contacts an entire top surface of the channel core (see Fig. 6 of Im).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Im’s electrical contacts to make connection between the bitlines and the vertical channel structures.  The contact pad structures (PAD2 and PAD1) of Im provides flexibility in wiring while allows good electrical contact to be made.
Regarding claim 2, Park-Ernst-Zhu-Im teaches all the limitations of the method of claim 1, and further comprising forming a gate and channel in the stack of alternating dielectric layers and conductor layers before forming the etch mask (as described in [0115] and Figs. 2 & 49, the word lines 132-136 function as gate electrodes to the vertical channel structures 210 in the memory region.  As shown in Fig. 7 of Park, the vertical channel structures 210 are formed before the etch mask is formed).  
Regarding claim 3, Park-Ernst-Zhu-Im teaches all the limitations of the method of claim 2, and also teaches wherein forming the gate structure comprises forming a floating gate (230 in Fig. 49 of Park) having a first insulating layer (blocking insulating layer BIL in Fig. 49), a trap layer (charge storing layer CL), and a second insulating layer (tunnel insulating layer TIL).  
Regarding claim 5, Park-Ernst-Zhu-Im teaches all the limitations of the method of claim 2, and also teaches wherein a bottom portion of the channel contacts an underlying substrate (as shown in Fig. 50 of Park, the bottom portion of the channel 210 contact the substrate 10).  
Regarding claim 6, Park-Ernst-Zhu-Im teaches all the limitations of the method of claim 5, and further comprising etching a via (hole 105 in Fig. 49 of Park) through the stack of alternating dielectric layers and conductor layers and through a dielectric layer underlying the stack to expose the underlying substrate before forming the gate (as implied in the last 3 lines of [0115] of Park, the hole 105 is formed through the stack).  
Regarding claim 7, Park-Ernst-Zhu-Im teaches all the limitations of the method of claim 1, and also teaches wherein each dielectric layer in the stack of alternating dielectric layers and conductor layers has a same thickness (as shown in Fig. 5 of Park).  
Regarding claim 8, Park-Ernst-Zhu-Im teaches all the limitations of the method of claim 1, and also teaches wherein adding additional etch mask material comprises adding said additional etch mask material to sidewalls of the etch mask (as shown in Figs. 7D-7G of Ernst), but is silent as in teaching that the additional etch mask material being a same material as is used to form an initial etch mask.  
Ernst teaches that the protective layer (209 in Fig. 7B of Ernst) is made of SiN and designed to protect the stack from plasma etching (see [0133] of Ernst).  The 245a in Fig. 7E) also protects the stack from later etching (see [0145] of Ernst).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the additional etch mask material (245/245a) from the same material as the initial etch mask (209) in order to simplify the manufacturing method.
Regarding claim 9, Park-Ernst-Zhu-Im teaches all the limitations of the method of claim 1, but is silent as in teaching the method further comprising depositing a passivating dielectric over the wordlines.  
In a different embodiment (Fig. 45 of Park), Park discloses that a passivating dielectric (102) is formed to cover the pad regions of the wordlines (see Fig. 45).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the passivating dielectric over the pad regions in order to protect the pad regions and to provide support for the contacts to be formed to the wordlines.
Regarding claim 10, Park-Ernst-Zhu-Im teaches all the limitations of the method of claim 1, and further comprising forming the stack of alternating dielectric layers and conductor layers on a substrate (10 in Fig. 5 of Park) before forming the etch mask.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ernst, Zhu and Im, as applied to claim 3 above, and further in view of Chen (US 2015/0085579 A1).
Regarding claim 4, Park-Ernst-Zhu-Im teaches all the limitations of the method of claim 3, and also teaches wherein the trap layer is formed from silicon nitride (as described in [0115] of Park, the charge storing layer CL is silicon nitride) but does not teach wherein the first and second insulating layers are formed from silicon dioxide.
Chen teaches a memory device where the dielectric charge storage structure includes a silicon oxide tunneling layer, a silicon nitride charge trapping layer, and a silicon oxide blocking layer (see [0092] of Chen).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second insulating layer from silicon oxide, and the trap layer from silicon nitride, as disclosed by Chen.  This ONO material selection is a very common choice of materials for charge trapping structure due to its low costs (using common materials) while having good charge retention ability.

Claims 21, 23, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim et al. (US 2016/0133630 A1) (hereinafter referred to as Kim), Ernst and Zhu.
Regarding claim 21, Park teaches a method of forming a semiconductor device (the method of forming the 3D memory device in Figs. 2-11 of Park, with details of vertical channel structure in Fig. 49 of Park), comprising: 
forming a gate structure (as described in [0115] and Figs. 2 & 49, the word lines 132-136 function as gate electrodes to the vertical channel structures 210 in the memory region) and a semiconductor channel core (SP in Fig. 49) in a stack of alternating dielectric layers (121 to 126, as labeled in Fig. 3) and conductor layers (131 to 136, as labeled in Fig. 3); 
photoresist layers such as 281, 282 in Fig. 7 are used to etch the pair of layers 116 to 111), on the stack of alternating dielectric layers (121 to 126, as labeled in Fig. 3) and conductor layers (131 to 136, as labeled in Fig. 3), and over the gate structure (as shown in Figs. 7-11 of Park, these vertical channel structures 210 are protected by the photoresist layers 281, 282…) embedded in the stack, leaving portions of the stack exposed on opposing sides of the etch mask (as shown in Fig. 7, 9, each of the photoresist layers protects the portions of the pairs underneath it, leaving the remaining portions exposed to the etching action.  As suggested in Fig. 2 of Park, the remaining portions are in the pad regions PR1, which are on opposing sides of the memory region MR); 
etching away the exposed portions of the dielectric layer and the conductor layer to form a wordline (as shown in Figs. 7, 9, 11 and [0066] of Park, the etched conductive layers 132-136 in the pairs 112-116 are word lines); 
repeating said forming and etching (as shown in Figs. 7-11 and stated in [0149], the pairs 116-111 are sequentially etched, with each pair a photoresist layer 281, 282, 283… are formed as etch mask), to form respective wordlines at each iteration;
forming respective electrical contacts (the set of contact plugs CT and the electrical contacts between the bitline BL and vertical channel structures 210 in Fig. 2 of Park) to a conductor layer (pad region of each word line, as described in [0069] of Park) of each wordline and to the semiconductor channel core (as described in [0074] of Park).
But Park is silent as in teaching that the semiconductor channel core is an undoped one; the step of etching away the exposed portions of the dielectric layer and 
Kim teaches a 3D memory structure (Fig. 3A of Kim) where the vertical channel structure (CHS in Fig. 3A) is made of undoped silicon ([0109] of Kim), and makes contact to the bitlines (220) using electrical contacts (pad 160), wherein the electrical contact to the channel core directly contacts an entire top surface of the channel core (see Fig. 3A of Kim).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used undoped semiconductor in channel core of Park in order to reduce off-stage current, and to have used Kim’s electrical contacts to make connection between the bitlines and the vertical channel structures in order to provide flexibility in wiring while allow good electrical contact to be made.
But Park in view of Kim is silent as in teaching that the step of etching away the exposed portions of the dielectric layer and the conductor layer using separate respective anisotropic etches; the step of repeating said forming and etching is by adding additional etch mask material at each iteration to the etch mask from the 
Ernst teaches a method of forming a memory structure (Figs. 7A-7I of Ernst) by sequentially etching a stack of pairs of alternating layers (see Fig. 7A, even number layers 2042-2048 are made of a first material, while odd number layers 2041-2047 are made of a second material, as described in [0131]-[0132] of Ernst).  The sequence of etching steps includes: forming an etch mask (209 in Fig. 7B) on the stack, leaving a portion of the stack exposed (see Fig. 7B); etching away the exposed portions of the top pair of layers (as shown in Fig. 7C); repeating said forming and etching, adding additional etch mask material (245a in Fig. 7D-7E, 247b in Fig. 7G) at each iteration to the etch mask from the previous step (as shown in Figs. 7D-7G, each pair of layers is etched by adding more mask material to the previous mask), wherein adding additional etch mask material comprises: conformally depositing etch mask material (245 in Fig. 7D of Ernst) around the etch mask from the previous iteration to form a new etch mask (combination of 209 and vertical portions of 245 in Fig. 7D); and etching away deposited etch mask material from horizontal surfaces around the new etch mask (as shown in Fig. 7E and described in [0145] of Ernst).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the etch mask of each forming and etching step of Park as disclosed by Ernst, i.e. adding additional etch compared to Park’s method, where each mask is removed and a new mask is formed).  
But Park-Kim-Ernst is silent as in teaching that the step of etching away the exposed portions of the dielectric layer and the conductor layer using separate respective anisotropic etches.
Zhu teaches a method of forming a staircase pattern in a memory structure (Fig. 1 of Zhu).  The method includes: providing a stack of pairs (102 in Fig. 1 of Zhu) of alternating layers (104 and 106); forming each staircase step (102S) by etching one of the pairs of alternating layers (as described in [0042] of Zhu), wherein each of the alternating layers is removed selectively by an anisotropic etching method ([0045], [0050]-[0051] of Zhu). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have etched the alternating layers in the pairs of Park-Ernst selectively.  Selective etching allows a higher level of control in the etching process, and yields better etch profiles in the steps.
As incorporated, the step of etching away the exposed portions of the dielectric layer and the conductor layer using separate respective anisotropic etches.  The etchant gas can be selected appropriately for the etched materials, as discussed in [0051] of Zhu.
Regarding claim 23, Park-Kim-Ernst-Zhu teaches all the limitations of the method of claim 21, and also teaches wherein forming the gate structure comprises forming a floating gate (230 in Fig. 49 of Park) having a first insulating layer (blocking insulating layer BIL in Fig. 49), a trap layer (charge storing layer CL), and a second insulating layer (tunnel insulating layer TIL).  
Regarding claim 25, Park-Kim-Ernst-Zhu teaches all the limitations of the method of claim 21, and also teaches wherein a bottom portion of the channel contacts an underlying substrate (as shown in Fig. 50 of Park, the bottom portion of the channel 210 contact the substrate 10).  
Regarding claim 26, Park-Kim-Ernst-Zhu teaches all the limitations of the method of claim 25, and further comprising etching a via (hole 105 in Fig. 49 of Park) through the stack of alternating dielectric layers and conductor layers and through a dielectric layer underlying the stack to expose the underlying substrate before forming the gate (as implied in the last 3 lines of [0115] of Park, the hole 105 is formed through the stack).  
Regarding claim 27, Park-Kim-Ernst-Zhu teaches all the limitations of the method of claim 21, and also teaches wherein each dielectric layer in the stack of alternating dielectric layers and conductor layers has a same thickness (as shown in Fig. 5 of Park).  
Regarding claim 28, Park-Kim-Ernst-Zhu teaches all the limitations of the method of claim 21, and further comprising forming respective electrical contacts to a conductor layer of each wordline (as shown in Figs. 7D-7G of Ernst).  
Regarding claim 29, Park-Kim-Ernst-Zhu teaches all the limitations of the method of claim 21, and further comprising forming the stack of alternating dielectric layers and conductor layers on a substrate (10 in Fig. 5 of Park) before forming the etch mask (as shown in Fig. 5, the stack is formed before the etch mask is formed), but is 
Ernst teaches that the protective layer (209 in Fig. 7B of Ernst) is made of SiN and designed to protect the stack from plasma etching (see [0133] of Ernst).  The insulating layer (245a in Fig. 7E) also protects the stack from later etching (see [0145] of Ernst).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the additional etch mask material (245/245a) from the same material as the initial etch mask (209) in order to simplify the manufacturing method.
Regarding claim 30, Park-Kim-Ernst-Zhu teaches all the limitations of the method of claim 21, and also teaches wherein adding additional etch mask material includes depositing etch mask material to a same thickness at each iteration (as combined in claim 21 above, since the steps/pads P1-P5 in Fig. 2 of Park have the same dimension, it would be obvious that the layers of etch mask material 245/247 in Ernst in each iteration must be equal).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim, Ernst and Zhu, as applied to claim 23 above, and further in view of Chen.
Regarding claim 24, Park-Kim-Ernst-Zhu teaches all the limitations of the method of claim 23, and also teaches wherein the trap layer is formed from silicon nitride (as described in [0115] of Park, the charge storing layer CL is silicon nitride), but is silent as in teaching wherein the first and second insulating layers are formed from silicon dioxide.  
see [0092] of Chen).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second insulating layer from silicon oxide, and the trap layer from silicon nitride, as disclosed by Chen.  This ONO material selection is a very common choice of materials for charge trapping structure due to its low costs (using common materials) while having good charge retention ability.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim, Chen, Lee et al. (US 2016/0307632 A1) (hereinafter referred to as Lee),  Ernst, and Zhu.
Regarding claim 31, Park teaches a method of forming a semiconductor device (the method of forming the 3D memory device in Figs. 2-11 of Park, with details of vertical channel structure in Fig. 49 of Park), comprising: 
etching a via (channel hole 105 in Fig. 49 of Park) through a stack of alternating dielectric layers (121 to 126, as labeled in Fig. 5) and conductor layers (131 to 136, as labeled in Fig. 5) and through a dielectric layer (buffer oxide 101 in Fig. 5) underlying the stack to expose an underlying substrate (10); 
forming a gate structure (as described in [0115] and Figs. 2 & 49, the word lines 132-136 function as gate electrodes to the vertical channel structures 210 in the memory region) and a channel core (SP in Fig. 49) in the via in the stack of alternating 121 to 126, as labeled in Fig. 3) and conductor layers (131 to 136, as labeled in Fig. 3), the gate structure including a floating gate (230 in Fig. 49 of Park) formed from a first insulating layer (blocking insulating layer BIL in Fig. 49), a silicon nitride trap layer (charge storing layer CL is silicon nitride, as described in [0115] of Park), and a second insulating layer (tunnel insulating layer TIL in Fig. 49); 
forming an etch mask (photoresist layers such as 281, 282 in Fig. 7 are used to etch the pair of layers 116 to 111), on the stack of alternating dielectric layers and conductor layers, and over the gate structure (as shown in Figs. 7-11 of Park, these vertical channel structures 210 are protected by the photoresist layers 281, 282…) embedded in the stack, leaving portions of the stack exposed on opposing sides of the etch mask (as shown in Fig. 7, 9, each of the photoresist layers protects the portions of the pairs underneath it, leaving the remaining portions exposed to the etching action.  As suggested in Fig. 2 of Park, the remaining portions are in the pad regions PR1, which are on opposing sides of the memory region MR); 
etching away the exposed portions of the dielectric layer and the conductor layer to form a wordline (as shown in Figs. 7, 9, 11 and [0066] of Park, the etched conductive layers 132-136 in the pairs 112-116 are word lines); 
repeating said forming and etching (as shown in Figs. 7-11 and stated in [0149], the pairs 116-111 are sequentially etched, with each pair a photoresist layer 281, 282, 283… are formed as etch mask), to form respective wordlines at each iteration; and 
forming respective electrical contacts (the set of contact plugs CT and the electrical contacts between the bitline BL and vertical channel structures 210 in Fig. 2 of Park, as described in [0074] of Park) to a conductor layer (pad region of each word line, as described in [0069] of Park) of each wordline and to the polysilicon channel core (as described in [0074] of Park).
But Park is silent as in teaching that the channel core is an undoped polysilicon channel core; the first and second insulating layers are made of silicon dioxide; wherein the channel makes an electrical connection with a contact in the underlying substrate; the step of etching away the exposed portions of the dielectric layer and the conductor layer using separate respective anisotropic etches; the step of repeating said forming and etching is by adding additional etch mask material at each iteration to the etch mask from the previous iteration; wherein adding additional etch mask material comprises: Page 6 of 12conformally depositing etch mask material around the etch mask from the previous iteration to form a new etch mask; and etching away deposited etch mask material from horizontal surfaces around the new etch mask, and wherein the electrical contact to the polysilicon channel core directly contacts an entire top surface of the polysilicon channel core. 
Kim teaches a 3D memory structure (Fig. 3A of Kim) where the vertical channel structure (CHS in Fig. 3A) is made of undoped silicon ([0109] of Kim), and makes contact to the bitlines (220) using electrical contacts (pad 160), wherein the electrical contact to the channel core directly contacts an entire top surface of the channel core (see Fig. 3A of Kim).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used undoped polysilicon in channel core of Park in order to reduce off-stage current, and to have used Kim’s electrical contacts to make connection between the bitlines and the vertical channel 
But Park in view of Kim is silent as in teaching that the first and second insulating layers are made of silicon dioxide; wherein the channel makes an electrical connection with a contact in the underlying substrate; the step of etching away the exposed portions of the dielectric layer and the conductor layer using separate respective anisotropic etches; the step of repeating said forming and etching is by adding additional etch mask material at each iteration to the etch mask from the previous iteration; wherein adding additional etch mask material comprises: Page 6 of 12conformally depositing etch mask material around the etch mask from the previous iteration to form a new etch mask; and etching away deposited etch mask material from horizontal surfaces around the new etch mask. 
Chen teaches a memory device where the dielectric charge storage structure includes a silicon oxide tunneling layer, a silicon nitride charge trapping layer, and a silicon oxide blocking layer (see [0092] of Chen).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second insulating layer from silicon oxide, and the trap layer from silicon nitride, as disclosed by Chen, because this ONO material selection is a very common choice of materials for charge trapping structure due to its low costs (using common materials) while having good charge retention ability.
But Park-Kim-Chen is silent as in teaching that wherein the channel makes an electrical connection with a contact in the underlying substrate; the step of etching away 
Lee teaches a 3D memory device (Figs. 1A-B of Lee) with an alternating stack of gate layers (243) and insulating layers (unlabeled layers between layers 243 in Fig. 1A-B).  The bottommost gate layer is used as a part of a ground selection line (see [0095] of Lee).  The grounding structure is a well structure in the base substrate ([0013]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the ground structure and the bottommost wordline as a ground selection line, as according to Lee, in order to reduce electrical interference ([0006] of Lee).
As incorporated, the electrical contact to the bottommost wordline is the same as other wordline contacts (as shown in Fig. 1A of Lee) but this contact would be connected to the grounding structure in the underlying substrate.  
But Park-Kim-Chen-Lee is silent as in teaching that the step of etching away the exposed portions of the dielectric layer and the conductor layer using separate respective anisotropic etches; the step of repeating said forming and etching is by adding additional etch mask material at each iteration to the etch mask from the previous iteration; wherein adding additional etch mask material comprises: Page 6 of 12conformally 
Ernst teaches a method of forming a memory structure (Figs. 7A-7I of Ernst) by sequentially etching a stack of pairs of alternating layers (see Fig. 7A, even number layers 2042-2048 are made of a first material, while odd number layers 2041-2047 are made of a second material, as described in [0131]-[0132] of Ernst).  The sequence of etching steps includes: forming an etch mask (209 in Fig. 7B) on the stack, leaving a portion of the stack exposed (see Fig. 7B); etching away the exposed portions of the top pair of layers (as shown in Fig. 7C); repeating said forming and etching, adding additional etch mask material (245a in Fig. 7D-7E, 247b in Fig. 7G) at each iteration to the etch mask from the previous step (as shown in Figs. 7D-7G, each pair of layers is etched by adding more mask material to the previous mask), wherein adding additional etch mask material comprises: conformally depositing etch mask material (245 in Fig. 7D of Ernst) around the etch mask from the previous iteration to form a new etch mask (combination of 209 and vertical portions of 245 in Fig. 7D); and etching away deposited etch mask material from horizontal surfaces around the new etch mask (as shown in Fig. 7E and described in [0145] of Ernst).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the etch mask of each forming and etching step of Park as disclosed by Ernst, i.e. adding additional etch mask material to the previous mask, in order to simplify manufacturing process (compared to Park’s method, where each mask is removed and a new mask is formed).

Zhu teaches a method of forming a staircase pattern in a memory structure (Fig. 1 of Zhu).  The method includes: providing a stack of pairs (102 in Fig. 1 of Zhu) of alternating layers (104 and 106); forming each staircase step (102S) by etching one of the pairs of alternating layers (as described in [0042] of Zhu), wherein each of the alternating layers is removed selectively by an anisotropic etching method ([0045], [0050]-[0051] of Zhu). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have etched the alternating layers in the pairs of Park-Ernst selectively.  Selective etching allows a higher level of control in the etching process, and yields better etch profiles in the steps.
As incorporated, the step of etching away the exposed portions of the dielectric layer and the conductor layer using separate respective anisotropic etches.  The etchant gas can be selected appropriately for the etched materials, as discussed in [0051] of Zhu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Tuan A Hoang/           Examiner, Art Unit 2822